Citation Nr: 1811740	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-05 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hematuria, to include as due to herbicide agent exposure and as secondary to service-connected hepatitis B.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel






INTRODUCTION

The Veteran served on active duty from November 1957 to February 1966.  He also had Reserve and National Guard service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision from the Department of Veterans (VA) Regional Office (RO) in Chicago, Illinois.  

A February 2014 rating decision granted service connection for hepatitis B.  As this represents a full grant of the benefit sought, that issue is no longer before the Board.  

As the Veteran's claim for service connection for hepatitis was granted on appeal, and in his July 2011 notice of disagreement he asserted that his hematuria is related to his liver condition, a claim for secondary service connection is reasonably raised by the record.  In a June 2015 VA treatment record, the Veteran reported that he was stationed in Korea and was unsure if he was exposed to agent orange, but it was possible since he was assigned to clean up a chemical warehouse.  Accordingly, the Board has characterized the hematuria appeal to encompass service connection due to herbicide agent exposure and entitlement to secondary service connection, as reflected on the title page.

In August 2017, the Board remanded the case to obtain any outstanding treatment records relevant to the claim and to afford the Veteran an examination to determine the nature and etiology of his hematuria.  The record reflects substantial compliance with the remand requests.  See Dyment v. West, 13 Vet. App. 141 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran previously asserted that his hematuria is due to herbicide agent exposure or secondary to his service-connected hepatitis B.

During the course of appeal of the claim for service connection for hematuria, the Veteran filed a claim for compensation under 38 U.S.C. § 1151 for a prostate disorder.  A June 2016 rating decision denied that claim, and the Veteran filed a notice of disagreement to that denial later that month.  While the Board notes that the AOJ has acknowledged the Veteran's notice of disagreement, the Board is required to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Pursuant to the prior remand, the AOJ obtained a medical opinion on the etiology of the Veteran's hematuria in October 2017.  The examiner opined that the Veteran's hematuria was not due to service, including agent orange exposure, and not caused or aggravated by the service-connected hepatitis B.  However, the examiner opined that the hematuria was due to prostate varices or benign prostatic hypertrophy.  

Given the above, the adjudication of the claim for compensation under 38 U.S.C. § 1151 for a prostate disorder could affect the claim for service connection for hematuria.  Thus, the Board finds that the claims are inextricably intertwined and a decision on the hematuria claim at this time would be premature.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue a statement of the case on the issue of entitlement to compensation under 38 U.S.C. § 1151 for a prostate disorder.  Advise the Veteran that a timely substantive appeal is necessary to perfect the appeal to the Board.  If the appeal is perfected, then return the case to the Board.

2. After the appeal of the issue of entitlement to compensation under 38 U.S.C. § 1151 for a prostate disorder has been perfected, or the time to perfect an appeal has expired, readjudicate the claim for service connection for hematuria.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

